[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Newburgh Hts. v. State, Slip Opinion No. 2022-Ohio-1642.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2022-OHIO-1642
 THE VILLAGE OF NEWBURGH HEIGHTS, ET AL., APPELLEES, v. THE STATE OF
                                  OHIO, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Newburgh Hts. v. State, Slip Opinion No. 2022-Ohio-1642.]
Home rule—Ohio Constitution, Article XVIII, Section 3—R.C. 5747.502—No
        conflict exists between a municipality’s ordinance allowing the use of traffic
        cameras and state law allowing a reduction of a municipality’s share of the
        state’s local-government funds—R.C. 4511.099—No conflict exists between
        a municipality’s ordinance allowing the use of traffic cameras and state law
        requiring a municipality to pay an advance deposit to cover court costs and
        fees when litigating a citation for a violation based on the use of traffic
        cameras—State laws do not intersect with a municipality’s exercise of
        home-rule authority to enforce its ordinances through the use of traffic
        cameras.
     (No. 2021-0247—Submitted February 9, 2022—Decided May 19, 2022.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                               SUPREME COURT OF OHIO




                      Nos. 109106 and 109114, 2021-Ohio-61.
                                  ________________
        KENNEDY, J.
        {¶ 1} In this discretionary appeal from a judgment of the Eighth District
Court of Appeals, we are asked to decide whether the Ohio Constitution’s Home
Rule Amendment, Article XVIII, Section 3, prohibits the General Assembly from
enacting statutes that (1) reduce a municipality’s share of the state’s local-
government fund by an amount equal to the fines collected based on citations
arising from the use of traffic cameras and (2) require a municipality to pay an
advance deposit of costs and fees when commencing a civil action to enforce a
citation issued using an automated traffic-camera system.
        {¶ 2} Effective July 3, 2019, R.C. 5747.502(B) requires municipalities to
report to the tax commissioner by July 31 of each year the gross amount of fines
collected from the use of traffic cameras during the preceding fiscal year. The tax
commissioner then uses that information to reduce the municipality’s share of local-
government funds by the amount of the fines collected and reallocates the amount
of the reduction to the transportation district in which the municipality is situated.
R.C. 5747.502(A)(6) and (C). The parties call this reallocation of local-government
funds the “spending setoff.”
        {¶ 3} Municipal and county courts have exclusive jurisdiction over all civil
actions concerning traffic-law violations, including citations issued using traffic
cameras. R.C. 1901.18(A)(14), 1907.02(C), and 1901.20(A)(1). And relevant
here, R.C. 4511.099(A) requires municipalities filing a civil action to enforce
citations issued using traffic cameras to pay an advance deposit to the court in
which the citation is filed to cover the costs and fees of the action, unless the citation
is for a violation that occurred in a school zone. The parties refer to this as the
“deposit requirement.”




                                            2
                                  January Term, 2022




          {¶ 4} Appellees, the village of Newburgh Heights and the city of East
Cleveland, each operate programs to enforce their traffic laws with cameras.
Newburgh Heights filed this action for a declaratory judgment and for injunctive
relief, arguing that the spending setoff and the deposit requirement infringe on its
municipal-home-rule powers in violation of Article XVIII, Section 3 of the Ohio
Constitution. East Cleveland intervened as a plaintiff. The trial court denied their
requests for a preliminary injunction, but the court of appeals reversed, holding that
the spending setoff and the deposit requirement unconstitutionally penalize
municipalities for exercising their home-rule authority to enforce their traffic laws
with cameras.
          {¶ 5} In framing the Ohio Constitution, the people of this state conferred
the spending power on the General Assembly. And with limited exceptions not
relevant here, the Ohio Constitution does not require the General Assembly to
appropriate any funds to municipalities, and it does not create a specific right for a
municipality to receive local-government funds from the state.          The General
Assembly therefore has exclusive discretion to reduce the appropriation of local-
government funds to a municipality in the amount that the municipality has
collected in fines from citations issued based on the operation of traffic cameras.
          {¶ 6} The municipalities’ argument that the deposit requirement violates the
Home Rule Amendment fares no better. Article IV, Sections 1 and 15 grant the
General Assembly the authority to establish statutory courts and to provide for their
maintenance. R.C. 4511.099 falls within this exclusive grant of power, because it
merely requires that municipalities that ask state courts to enforce citations issued
using traffic cameras shoulder the costs that their litigation creates. We have long
recognized that “ ‘[t]he subject of costs is one entirely of statutory allowance and
control.’ ” Cave v. Conrad, 94 Ohio St.3d 299, 302, 762 N.E.2d 991 (2002),
quoting State ex rel. Michaels v. Morse, 165 Ohio St. 599, 607, 138 N.E.2d 660
(1956).




                                           3
                                SUPREME COURT OF OHIO




       {¶ 7} Neither the spending setoff nor the deposit requirement is
unconstitutional. These statutes do not invade that power of local self-government
that the people of Ohio conferred on municipalities in adopting the Home Rule
Amendment. Rather, these provisions may be given effect without one negating or
encroaching upon the others.
       {¶ 8} Therefore, we reverse the judgment of the Eighth District Court of
Appeals, and we remand this matter to the trial court for further proceedings
consistent with this opinion.
                  I. FACTS AND PROCEDURAL HISTORY
       {¶ 9} Newburgh Heights and East Cleveland each have enacted ordinances
to enforce certain of their traffic laws with cameras. See generally Newburgh
Heights Codified Ordinances Chapter 315; East Cleveland Municipal Code Section
313.011.
       {¶ 10} R.C. 5747.502(B)(1) requires municipalities like Newburgh Heights
and East Cleveland that use “traffic law photo-monitoring devices,” R.C. 4511.092,
to file annual reports with the tax commissioner disclosing the amount of fines
collected during the preceding year from the use of traffic cameras.             R.C.
5747.502(C) then reduces the amount that the municipality would otherwise
receive from the local-government fund by the amount of the fines that the
municipality collected from enforcing citations issued using traffic cameras. Those
funds are then reallocated to the transportation district of which the municipality is
part. R.C. 5747.502(F).
       {¶ 11} The General Assembly has granted municipal and county courts
exclusive jurisdiction over any action concerning the violation of a municipal traffic
ordinance. R.C. 1901.18(A)(14), 1907.02(C), and 1901.20(A)(1). In addition, it
enacted the deposit requirement, providing that municipalities bringing civil actions
to litigate citations arising from the use of traffic cameras must pay an advance




                                          4
                                January Term, 2022




deposit covering the costs and fees of the action unless the violation occurred in a
school zone. R.C. 4511.099.
       {¶ 12} Newburgh Heights brought this lawsuit seeking a declaratory
judgment and preliminary injunctive relief, alleging that the spending setoff, the
grant of exclusive jurisdiction over traffic-camera cases to municipal and county
courts, and the deposit requirement violate its home-rule authority. It claimed that
the loss of local-government funds from its budget would compel the village to
abandon its use of traffic cameras to the detriment of public safety.
       {¶ 13} East Cleveland intervened and similarly alleged that the spending
setoff, the grant of exclusive jurisdiction, and the deposit requirement violate the
Home Rule Amendment.
       {¶ 14} The municipalities moved for a preliminary injunction, and the trial
court granted it in part and denied it in part. The court enjoined a statute not at
issue here requiring a police officer to be present when traffic cameras are in use.
However, it denied an injunction against the spending setoff, the grant of exclusive
jurisdiction to municipal and county courts over actions litigating citations based
on the use of traffic cameras, and the deposit requirement.
       {¶ 15} The municipalities appealed. The Eighth District Court of Appeals
denied the state’s motion to dismiss for lack of a final, appealable order, and it
affirmed the trial court’s judgment in part and reversed in part. It upheld the trial
court’s decision to deny a preliminary injunction against the exclusive-jurisdiction
provision. However, it reversed the trial court’s denial of a preliminary injunction
against the spending setoff and the deposit requirement. It held that both provisions
constitute unconstitutional attempts to limit the legislative home-rule powers of
municipalities.
       {¶ 16} We accepted the state’s appeal to review two propositions of law:




                                          5
                            SUPREME COURT OF OHIO




                1. Because the General Assembly’s discretionary spending
       power can be limited only by an express constitutional limit on the
       spending itself, not by objections to goals indirectly achieved by the
       spending, the Spending Setoff does not violate a city’s home-rule
       power.
                2. None of the Traffic Camera Law’s provisions at issue,
       including the Spending Setoff and the Deposit Requirement, violate
       the Ohio Constitution’s Home Rule Amendment.


See 162 Ohio St.3d 1437, 2021-Ohio-1399, 166 N.E.3d 1256.
                          II. LAW AND ANALYSIS
                         A. Constitutional Interpretation
       {¶ 17} “The purpose of our written Constitution is to define and limit the
powers of government and secure the rights of the people.” Cleveland v. State, 157
Ohio St.3d 330, 2019-Ohio-3820, 136 N.E.3d 466, ¶ 16 (lead opinion). The Ohio
Constitution’s language controls as written unless it is changed by the people
themselves through the amendment procedures established by Article XVI. The
Ohio Constitution is the paramount law of this state, and we recognize that its
framers chose its language carefully and deliberately, employed words in their
natural sense, and intended what the words said, see Gibbons v. Ogden, 22 U.S. 1,
188, 6 L.Ed. 23 (1824); see also Lawnwood Med. Ctr., Inc. v. Seeger, 990 So.2d
503, 510 (Fla.2008). Therefore, in construing the Ohio Constitution, our duty is to
determine and give effect to the meaning expressed in its plain language. State ex
rel. LetOhioVote.org v. Brunner, 123 Ohio St.3d 322, 2009-Ohio-4900, 916 N.E.2d
462, ¶ 50. In doing that, we give undefined words in the Constitution their usual,
normal, or customary meaning. Toledo City School Dist. Bd. of Edn. v. State Bd.
of Edn., 146 Ohio St.3d 356, 2016-Ohio-2806, 56 N.E.3d 950, ¶ 16.
       {¶ 18} “We review constitutional challenges to state and local legislation de




                                         6
                                January Term, 2022




novo * * *.” Put-in-Bay v. Mathys, 163 Ohio St.3d 1, 2020-Ohio-4421, 167 N.E.3d
922, ¶ 11.
                              B. The Spending Power
       {¶ 19} Article II, Section 1 of the Ohio Constitution confers all legislative
power of the state on the General Assembly. “The General Assembly has plenary
power to enact legislation * * *” (emphasis added), Tobacco Use Prevention &
Control Found. Bd. of Trustees v. Boyce, 127 Ohio St.3d 511, 2010-Ohio-6207,
941 N.E.2d 745, ¶ 10, and therefore it may “enact any law that does not conflict
with the Ohio or United States Constitution” (emphasis added), Kaminski v. Metal
& Wire Prods. Co., 125 Ohio St.3d 250, 2010-Ohio-1027, 927 N.E.2d 1066, ¶ 60.
For this reason, “ ‘before any legislative power, as expressed in a statute, can be
held invalid, it must appear that such power is clearly denied by some constitutional
provision.’ ” Boyce at ¶ 10, quoting Williams v. Scudder, 102 Ohio St. 305, 307,
131 N.E. 481 (1921).
       {¶ 20} Included in the legislative power is the spending power. As we
recognized in State v. Medbery, 7 Ohio St. 522, 528 (1857), “[t]he sole power of
making appropriations of the public revenue is vested in the general assembly.”
Article II, Section 22 of the Ohio Constitution, however, imposes an express limit
on the power of the General Assembly to appropriate state funds: “No money shall
be drawn from the treasury, except in pursuance of a specific appropriation, made
by law; and no appropriation shall be made for a longer period than two years.” See
generally State ex rel. Youngstown v. Jones, 136 Ohio St. 130, 133, 24 N.E.2d 442
(1939). Spending laws of a general nature must also be uniform, Article II, Section
26, and not retroactive, id., Section 28. And Article II, Section 29 prohibits the
payment of extra compensation for services already rendered to the state, while
Section 31 bars the General Assembly from changing the compensation of its
members during their term in office.




                                         7
                             SUPREME COURT OF OHIO




       {¶ 21} There are also provisions in the Ohio Constitution that require the
General Assembly to make certain appropriations to political subdivisions, among
other entities. One is Article XII, Section 9, which states, “Not less than fifty per
cent of the income, estate, and inheritance taxes that may be collected by the state
shall be returned to the county, school district, city, village, or township in which
said income, estate, or inheritance tax originates, or to any of the same, as may be
provided by law.” A second appears in Article XV, Section 6(C)(3), which requires
the General Assembly to appropriate specific percentages of the casino tax to
counties, school districts, and municipalities, among others. See also, e.g., Article
VII, Section 1 (“Institutions for the benefit of the insane, blind, and deaf and dumb,
shall always be fostered and supported by the state * * *”).
       {¶ 22} But beyond such specific provisions stating that revenue from
certain taxes must be redistributed to municipalities, the Ohio Constitution does not
create a general duty for the legislature to fund the operations of municipal
corporations.
                          C. The Home Rule Amendment
       {¶ 23} Prior to the adoption of the Home Rule Amendment in 1913, the
power of taxation could not “be exercised by a municipal corporation without a
further unequivocal delegation by the legislative body.” Mays v. Cincinnati, 1 Ohio
St. 268, 273 (1853). “Therefore municipalities of the state, especially the larger
ones, were continually at the door of Ohio’s General Assembly asking for
additional political power for municipalities, or modifications in some form of
previous delegations of such power.” Perrysburg v. Ridgway, 108 Ohio St. 245,
255, 140 N.E. 595 (1923). “Such power, being legislative only, could be withdrawn
from the municipalities, or amended, at any session of the Legislature.” Id.
       {¶ 24} “[T]he intention of the Home Rule Amendment was to eliminate
statutory control over municipalities by the General Assembly.” Cincinnati Bell
Tel. Co. v. Cincinnati, 81 Ohio St.3d 599, 605, 693 N.E.2d 212 (1998). It “provided




                                          8
                                January Term, 2022




municipalities with ‘full and complete political power in all matters of local self
government.’ ” Id., quoting Perrysburg at 255. The power to tax is included in the
“general, broad grant of power that municipalities enjoy under Article XVIII,” id.,
“for without this power local government in cities could not exist for a day,” State
ex rel. Zielonka v. Carrel, 99 Ohio St. 220, 227, 124 N.E. 134 (1919).
       {¶ 25} The Home Rule Amendment therefore secures municipal
sovereignty over matters of local government by granting municipalities the power
to levy taxes and raise revenue through other sources, such as fines imposed using
traffic cameras.   By permitting municipal government to be financially self-
sustaining, Article XVIII ensures that municipalities are no longer “at the door of
Ohio’s General Assembly,” dependent on appropriations from the legislature for
their existence.
       {¶ 26} East Cleveland and Newburgh Heights, however, contend that the
Home Rule Amendment prohibits the General Assembly from using the spending
power to “punish” municipalities for exercising their “right” to local self-
government. But they rely on cases holding that individuals—especially criminal
defendants—cannot be penalized for asserting constitutional rights.
       {¶ 27} Reliance on those cases is misplaced. A municipal corporation acts
in the capacity of the government in exercising the police power, not as “person”
guaranteed constitutional protections from government. See Ysursa v. Pocatello
Edn. Assn., 555 U.S. 353, 363, 129 S.Ct. 1093, 172 L.Ed.2d 770 (2009) (the federal
Constitution does not create any privileges or immunities enforceable against a state
by its political subdivisions); Centerville v. Knab, 162 Ohio St.3d 623, 2020-Ohio-
5219, 166 N.E.3d 1167, ¶ 31 (municipal corporation exercising government
function is not a “person” for purposes of Marsy’s Law, Article I, Section 10a, Ohio
Constitution); E. Liverpool v. Columbiana Cty. Budget Comm., 114 Ohio St.3d 133,
2007-Ohio-3759, 870 N.E.2d 705, ¶ 20 (municipal corporations are not entitled to
due process or equal protection against the state).




                                          9
                              SUPREME COURT OF OHIO




       {¶ 28} State and municipal governments “derive their authority from the
same organic instrument—the Ohio Constitution.” State v. Best, 42 Ohio St.2d 530,
330 N.E.2d 421 (1975), paragraph one of the syllabus. And the Ohio Constitution,
Article XVIII, Section 3 delineates municipalities’ powers: “Municipalities shall
have authority to exercise all powers of local self-government and to adopt and
enforce within their limits such local police, sanitary and other similar regulations,
as are not in conflict with general laws.” (Emphasis added.)
               D. Is There a Conflict Between State and Local Law?
       {¶ 29} “The test for determining whether state and local laws conflict is
‘ “whether the ordinance permits or licenses that which the statute forbids * * *,
and vice versa.” ’ ” (Ellipsis added in Ohioans for Concealed Carry.) State ex rel.
Pennington v. Bivens, 166 Ohio St.3d 241, 2021-Ohio-3134, 185 N.E.3d 41, ¶ 21,
quoting Ohioans for Concealed Carry, Inc. v. Clyde, 120 Ohio St.3d 96, 2008-
Ohio-4605, 896 N.E.2d 967, ¶ 26, quoting Struthers v. Sokol, 108 Ohio St. 263, 140
N.E. 519 (1923), paragraph two of the syllabus. That determination is dispositive
of the issues presented in this case.
                              1. The Spending Setoff
       {¶ 30} The spending setoff reduces the amount that the municipality would
otherwise receive from the local-government fund by the amount of traffic-camera
fines that the municipality collected. It does not conflict with municipal-home-rule
authority, because it does not prohibit municipalities from enforcing their traffic
laws with cameras. The spending setoff may disincentivize municipalities from
adopting or continuing to use traffic cameras, but it does not forbid what municipal
law permits any more than the creation of a financial incentive to adopt the use of
traffic cameras would require a municipality to do what its own laws proscribe.
The setoff provision does not restrict municipalities from enacting or enforcing
local laws, nor does it preempt or invalidate those laws. Therefore, there is no




                                         10
                                 January Term, 2022




conflict between the spending setoff and the municipalities’ ordinances adopting
the use of cameras to enforce traffic laws.
                           2. The Deposit Requirement
       {¶ 31} The deposit requirement makes municipalities pay an advance
deposit covering court costs and fees when litigating a citation for a traffic violation
based on the use of a camera if the violation did not occur in a school zone. R.C.
4511.099.
       {¶ 32} Article IV, Sections 1 and 15 of the Ohio Constitution grant the
General Assembly the authority to create statutory courts, and we have recognized
that “[n]one of the various provisions of article XVIII of the Constitution of Ohio
[the Home Rule Amendment] are effective to abridge the sovereignty of the state
over municipalities in respect to its courts.” State ex rel. Ramey v. Davis, 119 Ohio
St. 596, 165 N.E. 298 (1929), paragraph two of the syllabus; accord Behrle v. Beam,
6 Ohio St.3d 41, 42, 451 N.E.2d 237 (1983).
       {¶ 33} The General Assembly has granted municipal and county courts
exclusive jurisdiction over civil actions for violations of a state traffic law or
municipal traffic ordinance, R.C. 1901.18(A)(14), 1907.02(C), and 1901.20(A)(1),
and the deposit requirement ensures that municipalities, like other private litigants,
will shoulder the burden that their litigation creates. “The power to create a court
necessarily includes the power to define its jurisdiction and to provide for its
maintenance.” Ramey at 599. The deposit requirement may make litigating
violations based on traffic cameras more expensive for municipalities.
Nonetheless, the deposit requirement does not conflict with local law, because it
does not prohibit municipalities from using cameras to enforce their traffic laws.
       {¶ 34} Therefore, the deposit requirement does not limit or otherwise
infringe upon any municipal authority granted by the Home Rule Amendment.




                                          11
                             SUPREME COURT OF OHIO




                               III. CONCLUSION
       {¶ 35} The Ohio Constitution grants the General Assembly the spending
power, and the spending setoff enacted by R.C. 5747.502 falls squarely within the
authority to establish priorities in deciding the amount of funding to provide for
municipalities. The Constitution also places the responsibility for establishing and
maintaining state courts on the legislature, and the deposit requirement seeks to do
no more than to ensure that municipal and county courts keep pace with the
increased number of cases that may be brought to enforce violations arising from
the use of traffic cameras.       Neither of these statutes intersects with the
municipalities’ exercise of their home-rule authority to enforce their traffic laws
with automated-camera systems. Municipalities remain free in the sphere of local
self-government to use traffic cameras, and the General Assembly does not
encroach on municipal power by setting its own funding priorities and providing
for the maintenance of state courts. Reasonable people may disagree with the
policy choices supporting each of these laws, but it is not our role to pass upon
either their wisdom or utility, Erickson v. Morrison, 165 Ohio St.3d 76, 2021-Ohio-
746, 176 N.E.3d 1, ¶ 34. The Home Rule Amendment grants municipalities control
over matters of local self-government, but it does not require the General Assembly
to pay for it, either directly by appropriation or indirectly through the increased
burdens caused by litigating citations based on traffic cameras in the state’s courts.
Rather, the Ohio Constitution affords the General Assembly discretion in deciding
whether to allocate state funds to municipalities and in setting the costs and fees
required for commencing actions in state court, and that discretion includes the
decisions to reduce a municipality’s share of the appropriation to local governments
by the amount the municipality collects in traffic-camera fines and to require that
municipality to pay its own way in collecting them.
       {¶ 36} Consequently, the trial court did not err in denying Newburgh
Heights’ and East Cleveland’s requests for preliminary injunctions prohibiting the




                                         12
                                January Term, 2022




enforcement of the spending setoff and the deposit requirement. We therefore
reverse the judgment of the Eighth District and remand this matter to the trial court
for further proceedings consistent with this opinion.
                                                                 Judgment reversed
                                                               and cause remanded.
       O’CONNOR, C.J., and FISCHER, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
                               _________________
       Nicola, Gudbrandson & Cooper, L.L.C., Michael E. Cicero, and Luke
McConville, for appellee village of Newburgh Heights.
       Willa Hemmons, East Cleveland Director of Law, and Heather
McCollough, Assistant Director of Law, for appellee city of East Cleveland.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Stephen P. Carney, Deputy Solicitor General, and Caitlyn Nestleroth Johnson and
Iris Jin, Assistant Attorneys General, for appellants.
       Frost Brown Todd, L.L.C., Philip K. Hartmann, Yazan S. Ashrawi, and
Zackary L. Stillings; and Garry E. Hunter, urging affirmance for amici curiae Ohio
Municipal League and Ohio Municipal Attorneys Association.
       Barbara J. Doseck, Dayton Director of Law, and John C. Musto, Deputy
Director of Law, urging affirmance for amicus curiae city of Dayton.
       Dale R. Emch, Toledo Director of Law, and Jeffrey B. Charles and John T.
Madigan, Assistant Law Directors, urging affirmance for amicus curiae city of
Toledo.
                               _________________




                                         13